By a “Petition for Writ in the Nature of Error Coram Nobis” petitioner seeks reversal of a conviction for operating a motor vehicle while drunk. It appears the conviction arose out of his trial by summary court-martial convened at Baumholder, Germany, and resulted in a sentence to reduction from the grade of Staff-Sergeant E-6 to Sergeant E-5.
Since the petitioner’s case is not reviewable by this Court under the jurisdictional limits outlined in Article 67(b), Uniform Code of Military Justice, 10 USC § 867(b), he cannot obtain such review under the provisions of 28 USC § 1651(a). United States v Snyder, 18 USCMA 480, 40 CMR 192 (1969).
Accordingly, it is, by the Court, this 27th day of March, 1970,
ORDERED:
That said Petition be, and the same is hereby, dismissed.